Citation Nr: 0107757	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran served in active service from June 1944 
to February 1946. 


REMAND

At present, as per the veteran's substantive appeal, he 
contends that he currently suffers from bilateral hearing 
loss and tinnitus secondary to acoustic trauma sustained 
while serving as a gunner on merchant vessels.  Additionally, 
the veteran contends that he was treated for low back 
problems while aboard the U.S.S. Rescue.  In further support 
of the veteran's claims, the veteran submitted a copy of a 
letter he wrote in July 1944 noting that he had problems with 
his ears and that he had to go to sick bay for evaluation of 
these problems.

With respect to the applicable law, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Furthermore, the Board finds that, although the claims file 
contains some of the veteran's service medical records, 
including his entrance and discharge examination reports, it 
is not clear that the claims file contains the entirety of 
the veteran's service medical records.  As such, the RO 
should contact the National Personnel Records Center (NPRC) 
and obtain all of the veteran's service medical records.  If 
these records are unavailable, the claims folder must be 
properly documented with information specifically indicating 
that these records were unavailable.  As well, the RO should 
request additional searches for relevant documents from the 
NPRC for all secondary sources of service medical records, 
including inpatient treatment records, sick and morning 
reports and Surgeon General's Office (SGO) reports, as 
appropriate.  Again, if these records are unavailable, the 
claims folder must be properly documented in this regard.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Moreover, the Board finds that it does not appear that the 
veteran has been given the opportunity to undergo VA 
examinations, and that the present record does not contain 
sufficient evidence to review the veteran's claims of service 
connection for bilateral hearing loss, tinnitus and a low 
back disorder.  In this respect, the law is clear that if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the NPRC and 
attempt to obtain all of veteran's 
service medical records.  The RO should 
also request additional searches for 
relevant documents for all secondary 
sources of service medical records, 
including inpatient records, sick and 
morning reports and Surgeon General's 
Office (SGO) reports, as appropriate.  
Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search(es) for the 
veteran's service medical records 
and/or for alternate records is(are) 
negative, documentation to that effect 
must be placed in the veteran's claims 
folder.

2.  The RO should arrange for the 
veteran to undergo a VA audiological 
examination to evaluate the nature, 
severity, and etiology of any bilateral 
hearing loss and tinnitus.  If no 
hearing loss or tinnitus is found, the 
examiner should so indicate.  The 
claims file and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted.  Following a review of the 
veteran's medical records and history, 
the examiner should render an opinion 
as to whether it is at least as likely 
as not that any current bilateral 
hearing loss and tinnitus are related 
to any service-related noise trauma, or 
are otherwise related to his active 
service.  It is requested that the 
examiner discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's bilateral 
hearing loss and tinnitus.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO should arrange for the 
veteran to undergo a VA examination by 
an appropriate specialist to evaluate 
the nature, severity, and etiology of 
any low back disorder.  If no low back 
disorder is found, the examiner should 
so indicate.  The claims file and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted.  Following 
a review of the veteran's medical 
records and history, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
any current low back disorder is 
related to the veteran's active 
service.  It is requested that the 
examiner discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's low back 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

5.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, tinnitus and low 
back disorder, on the basis of all 
available evidence.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



